Citation Nr: 0602403	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with degenerative disc disease (DDD), currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1969 to November 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

A hearing was held at the RO in Atlanta, Georgia, in October 
2005 before the undersigned Veterans Law Judge (VLJ) of the 
Board.  This type of hearing is often called a travel Board 
hearing.  A transcript of that proceeding is of record.  At 
the hearing the veteran testified that he saw a VA 
psychiatrist and took psychotropic medication for psychiatric 
disability (page 13 of the hearing transcript) which it is 
alleged is secondary to the veteran's service-connected 
lumbosacral strain with DDD (his only service-connected 
disorder).  However, the service representative stated that 
the veteran would not now claim service connection for 
psychiatric disability but would do so after termination of 
the current appeal.  See page 2 of the transcript.  Also, the 
service representative stated that if at some future time the 
veteran met the requirements for a total disability rating 
based on individual unemployability (TDIU rating) that also 
would be claimed at such time.  Page 2 of the transcript.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On file is a copy of an award of Social Security 
Administration (SSA) disability benefits which reflects that 
the veteran was entitled to those benefits due to 
disabilities of the cervical and lumbosacral segments of the 
spine as well as psychiatric disability.  However, the 
underlying medical records are not on file.  The duty to 
assist mandated by 38 U.S.C.A. § 5103A (West 2002) includes 
obtaining any SSA disability benefits award and the 
underlying medical records.  See also Baker v. West, 11 Vet. 
App. 163, 169 (1998) (VA failed in duty to assist veteran by 
not obtaining SSA records in conjunction with an increased 
rating claim even when veteran only noted he was receiving 
Social Security disability).  

So, the medical records underlying the award of SSA 
disability benefits must be obtained.  

The veteran testified that he had received private treatment 
at The Emory Spine Center.  Some records from that facility 
are on file, having been submitted by the veteran.  However, 
it is not clear that all available records from that facility 
are on file.  So, the RO should request clarifying 
information as to the dates and places of such treatment and 
all such treatment records should be associated with the 
claim file.  

Also, the veteran testified that he is receiving VA treatment 
for the disability at issue.  Accordingly, all VA outpatient 
treatment (VAOPT) records not yet on file should be obtained 
and associated with the claim file.  

Lastly, in light of the need for the foregoing development 
and since the last VA examination for rating purposes was in 
November 2002, more than 3 years ago, the veteran should be 
afforded an up-to-date VA rating examination.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including all medical 
records used to make the determination, copies of 
any hearing transcripts, etc.  If the RO learns 
that the records sought do not exist or that 
further efforts to obtain them would be futile, 
this must be specifically indicated in the 
record. 

2.  All VAOPT records of the veteran, other than 
those pertaining to psychiatric treatment, not yet 
on file should be obtained and associated with the 
claim file.  

3.  Ask the veteran to specify the inclusive dates 
of all treatment at the Emory Spine Center and all 
other non-VA facilities.  

With respect to any such records that are not on 
file, request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider.   
 
Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).   

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted.  

4.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his 
service-connected disorder of the spine.  

The claims folder and a copy of this remand are 
to be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
testing should be done, to include specifically 
range of motion studies, with motion measured to 
the nearest five (5) degrees in all ranges of 
motion.  The examiner should also comment on 
whether the veteran has ankylosis, favorable or 
unfavorable, of any segment of the spine or the 
entire spine.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of 
the degree of additional range of motion loss due 
to such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over a 
period of time.  This determination also should 
be portrayed, if feasible, in terms of the degree 
of additional range of motion loss due to pain on 
use during flare-ups.  

The examiner should determine whether (under the 
criteria as revised effective September 26, 2003) 
there is muscle spasm, guarding, or localized 
tenderness that does or does not result in an 
abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether there are residuals of a 
vertebral fracture with loss of 50 percent or 
more of vertebral body height.

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

As well, schedule the veteran for a VA neurology 
examination to assess the severity of his 
service-connected disorder of the spine.  

The claims folder and a copy of this remand are 
to be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
testing should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.  If 
so, the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should 
further state whether any IVDS that may be 
present results in incapacitating episodes, and 
the total duration of any of those episodes.  

All other neurological manifestations of the 
service-connected IVDS, to include any effect 
upon peripheral nerves of the lower extremities 
other than the sciatic nerve, should be recorded, 
to include recording the impact upon function and 
the degree of severity of such neurological 
impairment, if any.  

5.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2004); Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Thereafter, readjudicate the claim.  If the 
benefit sought on appeal remains denied, prepare a 
Supplemental Statement of the Case (SSOC) and send 
it to the appellant and representative.  Also 
provide an appropriate period of time to respond.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

